Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-156589 filed on 8/29/19.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (CHENG, US Pub. No.: 2019-0313026; AWATA, US Pub. No.: US Pub. No.: 2009-0103125; KASAHARA, US Pub. No.: 2010-0079622) does not teach nor suggest in detail the limitations: 
“An image processing device configured to generate frame image data corresponding to each of a plurality of cameras using pixel data obtained from each of the plurality of cameras, the image processing device comprising: buffer circuitry that includes a plurality of buffer circuits corresponding to the plurality of cameras, each buffer circuit configured to store the pixel data sequentially output from a respective one of the plurality of cameras; calculation circuitry configured to read, as line image data, a pixel data group for one line which is stored in one buffer circuit in the buffer circuitry, and generate the frame image data corresponding to one ; and control circuitry configured to control storing the pixel data output from a camera among the plurality of cameras in a buffer circuit among the plurality of buffer circuits and control selectively setting a read destination of the pixel data as a base of the line image data to one of the buffer circuits in which the pixel data not subjected to the image processing is stored, wherein a time required to obtain the pixel data from a pixel group for one line in a horizontal direction in an image sensor provided in each of the plurality of cameras is a data acquisition period of such camera, and in a longest data acquisition period among data acquisition periods of the plurality of cameras, the control circuitry is configured to perform a control for switching the read destination of the pixel data as a base of the line image data to another buffer circuit in the buffer circuitry that is different from the one buffer circuit”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record CHENG does not teach or suggest in detail storing pixel data from a camera in a buffer circuit to selectively set a read destination of the pixel data as a base of the line image data to a buffer circuit in which the pixel data that was not subjected to the image processing is stored.  The prior art is silent as to 
CHENG only teaches an image processing device that generates frame image data which corresponds to each of a plurality of cameras using the pixel data from each of the plurality of cameras.  The prior art also includes a plurality of buffer circuits that correspond to the plurality of cameras such that each buffer circuit stores the pixel data sequentially output from a respective one of the plurality of cameras.  Finally, the prior art discloses reading as line image data, a pixel data group for one line which is stored in one of the buffer circuits and generating frame image data corresponding to one camera among the plurality of cameras using data obtained by performing image processing on the line image data.  The closest NPL FLETCHER (FLETCHER, “Correlating driver gaze with the road scene for driver assistance systems”, 2005) is directed towards a similar inventive concept of image analysis for driver assistance as the instant claimed invention but is silent as to the process of obtaining and processing pixel related data to include a camera in a buffer circuit to selectively set to a read destination of the pixel data as a base of the line image data to a buffer circuit in which the pixel data that was not subjected to the image processing is stored and claims determining a time required to obtain pixel data from a pixel group for one line in a 
Whereas, as stated above, Applicant’s claimed invention includes storing pixel data from a camera in a buffer circuit to selectively set to a read destination of the pixel data as a base of the line image data to a buffer circuit in which the pixel data that was not subjected to the image processing is stored and claims determining a time required to obtain pixel data from a pixel group for one line in a horizontal direction in an image sensor provided in each of the plurality of cameras as a data acquisition period of such camera.  The claims also recite determining a longest data acquisition period among data acquisition periods of the plurality of cameras such that control circuitry performs a control for switching the read destination of the pixel data as a base of the line image data to another buffer circuit in the buffer circuitry that is different from the one buffer circuit. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-11, 13-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481